Title: Gales & Seaton to James Madison, 29 July 1833
From: Seaton, William Winston,Gales, Joseph
To: Madison, James


                        
                            
                                Respected Sir:
                            
                            
                                
                                    Washington,
                                
                                July 29, 1833.
                            
                        
                        We have at length made a beginning of a Work which we long since projected, the object of which is to
                            preserve the Debates & Proceedings of Congress, constituting in fact the History of the country—the only History
                            as yet, & of course the best—from the adoption of the Constitution until the Session of 1824-7, with which our
                                Register of Debates begun. Of this new work we do ourselves the pleasure to enclose you the
                            two first half sheets.
                        The Debates & Proceedings of the First Congress it becomes every day more & more important to
                            have collected & preserved in a durable form. They have in fact become a text-book already. The Debates however
                            were often unavoidably imperfectly reported; & having ourselves only the volumes of Lloyd, & Fenno’s
                            Gazette, with the Journals, to compile from, it has appeared to us possible that you may have some materials which you
                            would spare to us for the purpose of embodying in this work. If you have no Manuscripts, perhaps you could indicate to us
                            other printed reports of Debates or single Speeches in the first Congress than those which we have named; and we might
                            obtain them in the Philadelphia Repositories. The Library of Congress is surprizingly deficient in such memorials.
                        Materials are also wanting, if they exist in any acceptable form, beyond Fenno, Brown, Dunlap &
                            Duane, for the History of the 2d, 3d, 4th, & 5th Congresses. Would you have the goodness to advise us to what
                            other Sources to apply for these. The Journals are always to be relied upon for facts; but much important business is done
                            in committees of the whole, of which the newspapers alone give any account.
                        We pray you to excuse this Letter intruding on the sanctity of your retirement. Instead of writing, we should
                            have intruded on you in person, once more to tender you our personal respects, but that we know how often your privacy is
                            disturbed, to your great inconvenience. With assurances of the most profound respect for yourself & lady, we are
                            Your faithful Servants
                        
                            
                                Gales & Seaton
                            
                        
                    